Citation Nr: 0424447	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  00-22 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for diverticulitis, status 
post resection of the large intestine, to include as 
secondary to service-connected irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by the RO in 
Buffalo, New York, which denied service connection for 
diverticulitis.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for diverticulitis, and the VA has made reasonable efforts to 
develop such evidence.

2.  Diverticulitis is not a disorder of service origin or 
attributable to any incident therein.

3.  There is no medical evidence of a nexus between the 
veteran's service-connected irritable bowel syndrome and 
diverticulitis.


CONCLUSION OF LAW

1.  Diverticulitis was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Diverticulitis is not proximately due to or the result of 
the veteran's service-connected irritable bowel syndrome.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003); Allen v. Brown, 7 Vet. App. 439, 448 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, 18 
Vet.App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In this case, the rating action dated in October 1999 was 
issued before the enactment of the VCAA.  The Board finds 
that the RO has satisfied the notification requirements of 
the VCAA in this case.  By virtue of the December 1999 
Statement of the Case and May 2001, November 2001 and April 
2004 Supplemental Statements of the Case, and July 2003 and 
December 2003 correspondence from the RO, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  VA VAOPGCPREC No. 7-
2004 (2004).

In particular, the Board notes evidence development letters 
dated in July 2003 and December 2003, in which the veteran 
was advised of the type of evidence necessary to substantiate 
his claim.  In these letters, the veteran was also advised of 
his and VA's responsibilities under the VCAA, including what 
evidence should be provided by the veteran and what evidence 
should be provided by VA.  

Factual Background

The veteran served on active duty from September 1969 to 
August 1973.

Service medical records show that on medical examination 
performed for entry into the Air Force (AF) in July 1969, the 
veteran's abdomen and viscera were clinically evaluated as 
normal.  Outpatient treatment notes dated 1969 to 1972 are 
positive for stomach complaints including nausea, vomiting, 
constipation and abdominal pain.  Pertinent diagnoses include 
gastroenteritis and functional bowl syndrome.  During a 
medical examination performed for separation purposes in 
March 1973, the examiner noted stomach trouble associated 
with indigestion since 1970.  The veteran was treated with 
medication but there were no results.  Service medical 
records are negative for a diagnosis of diverticulitis.

During a November 1973 VA examination, the veteran complained 
of lower abdominal pain.  No diagnosis pertaining to 
abdominal pain was noted.

Private outpatient treatment records dated November 1992 to 
April 1993, reflect numerous complaints of abdominal pain and 
diarrhea.

In May 1993, the veteran was admitted to Niagara Falls 
Memorial Medical Center for severe pain following a 
colonoscopy.  A final diagnosis revealed lower abdominal pain 
of questionable etiology and evidence of occult 
diverticulitis.  A gastrograffin enema was performed in May 
1993 which revealed a few small diverticula in the sigmoid 
colon with no evidence for any diverticulitis.  A subsequent 
barium enema was unremarkable and no significant 
diverticulitis was noted.  

In August 1993, the veteran was admitted to Niagara Falls 
Memorial Medical Center, after complaining of severe left 
lower quadrant pain and diarrhea.  He underwent a colonoscopy 
and subsequently a barium enema was performed to document the 
extensive diverticular disease and to look for evidence of 
perforation.  The barium enema showed scattered sigmoid 
diverticulae without evidence of diverticulitis, otherwise, 
the barium enema was normal.

In September 1993, the veteran was seen by J.P.L., M.D., for 
severe pain and discomfort in the lower abdomen.  The 
diagnostic impression revealed chronic diverticulitis.  

In January 1994, the veteran was admitted to Buffalo General 
Hospital with recurrent diverticulitis.  He underwent a 
sigmoid resection.  The postoperative diagnosis was chronic 
diverticulitis.  A surgical pathology report, dated in 
January 1994, revealed a pertinent diagnosis of chronic 
diverticulitis and ruptured diverticulum associated with 
serosal mucin extravasation, mixed inflammatory infiltrate 
and serosal fibrosis involving the mesenteric fat.  

A private operative report from Niagara Falls Memorial 
Medical Center, dated September 1995, shows the veteran 
presented with a history of diarrhea and abdominal cramps and 
pain.  He underwent a colonoscopy and the results were 
negative.

A private discharge summary from DeGraff Memorial Hospital, 
reflecting an admission date of June 1997, shows the veteran 
was admitted after a venogram revealed a diagnosis of deep 
vein thrombosis.  The final diagnoses included 
diverticulitis.

In November 1997, the veteran was again admitted to Niagara 
Falls Memorial Medical Center.  A preoperative diagnosis 
reflected a history of polyps and diverticulitis.  He 
underwent a colonoscopy which was essentially negative with 
the exception of mild diverticulosis.

In June 1999, the veteran was admitted to Mount St. Mary's 
Hospital of Niagara Falls with a diagnosis of history of 
polyps and diverticulitis and history of esophagitis.  He 
underwent a colonoscopy and panendoscopy with biopsy.  The 
pertinent diagnostic impression revealed mild diverticular 
disease, status post sigmoid resection for diverticulitis.

In a July 1999 and March 2001 private statement from M.K., 
M.D., he indicated that he had treated the veteran since the 
early 1990's and the veteran had two sets of symptoms.  One 
set of symptoms related to heartburn and indigestion with 
documented esophagitis, while the other set of symptoms 
included recurrent abdominal cramps and intermittent diarrhea 
with a diagnosis of diverticulitis which required surgery.  
Dr. K., noted that he had reviewed the veteran's service 
medical records and found evidence of the above noted 
symptoms with both upper gastrointestinal tract symptoms and 
lower gastrointestinal symptoms.  He commented that the 
veteran's symptoms of reflux, irritable bowel syndrome, and 
spasms could all be aggravated by stress.  He concluded by 
stating that he suspected that the veteran's symptoms, if not 
originating in service, certainly were exacerbated while in 
service.  He also added that irritable bowel syndrome and 
spasm, may lead to diverticular disease and increased 
instances of spasm and perhaps increased risk of 
diverticulitis. 

During an August 1999 VA examination, the veteran reported 
the onset of irritable bowel syndrome in 1971.  He complained 
of nausea and diarrhea on a daily basis and denied 
constipation or weight loss/gain.  The diagnosis were 
irritable bowel syndrome, while in the service and 
diverticulitis, which developed after leaving the service.

In a March 2001 lay statement from the veteran's supervisor, 
she indicated that she supervised the veteran for almost 
three years and was familiar with the fact that he suffered 
from gastrointestinal problems which caused him to lose a 
considerable amount of time from work.  

The record shows continuous treatment at Niagara Falls 
Memorial Medical Center from March 2001 to February 2004 for 
diverticular disease.  In April 2001, the veteran was 
admitted, following a 24-hour period of diarrhea and vomiting 
along with abdominal pain.  The final pertinent diagnosis was 
diverticulitis.  

In April 2001, the veteran was seen for a VA examination.  He 
reiterated his previous complaints concerning problems with 
his stomach disorder.  The examiner concurred with the 
previous double diagnosis of irritable bowel syndrome and 
diverticulitis.  He further noted considerable overlap 
between the diagnosis of irritable bowel syndrome and 
diverticulitis.  He opined that there was not convincing 
evidence that the veteran's service-connected irritable bowel 
syndrome contributed causally to diverticular disease.

In a January 2003 VA addendum to the April 2001 VA 
examination, the examiner opined that it was more likely than 
not that diverticular disease was related to irritable bowel 
syndrome.  

In a June 2003 private statement from Dr. K., he indicated 
that it was difficult to determine the exact role of one 
disease to another and stated that certainly the veteran's 
irritable bowel syndrome may be a contributing factor to the 
pain that he suffered from the diverticular disease. 

In February 2004, a colonoscopy performed at the Niagara 
Falls Memorial Medical Center revealed mild diverticulosis.

In a March 2004 addendum to the April 2001 VA examination, 
the examiner noted that he reviewed the literature and he 
opined that it was unlikely that the veteran's service-
connected irritable bowel syndrome aggravated his non-
service-connected diverticular disease.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a) (2003).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

The veteran claims service connection for diverticulitis, 
which he asserts was incurred during military service.  
Service medical records showing continuing treatment for 
various stomach problems but are negative for a diagnosis of 
diverticulitis.

Post-service medical records are negative for a diagnosis of 
diverticulitis until May 1993, approximately 20 years after 
service.

The Board finds that there is no competent evidence of a 
nexus between diverticulitis and the veteran's period of 
active service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  In fact, the April 2001 VA examiner, who 
reviewed the veteran's service medical records and VA medical 
records, concluded that he could not find evidence that the 
veteran's service-connected irritable bowel syndrome 
contributed causally to diverticular disease and he later 
opined that it was unlikely that the veteran's service-
connected irritable bowl syndrome aggravated his non-service-
connected diverticular disease.   

In July 1999, March 2001 and June 2003, statements from Dr. 
K., he stated that the veteran's symptoms, if not originating 
in service, were exacerbated by service and he suggested that 
the veteran's irritable bowl syndrome may be a contributing 
factor to the pain that the veteran suffered from the 
diverticular disease.  The Board finds that the statement 
offered by Dr. K. is too equivocal to provide a proper basis 
for establishing service incurrence for the veteran's 
diverticulitis.  Dr. K. was only able to suggest the 
"possibility" that the veteran's diverticulitis may possibly 
have been incurred as a result of his active duty.  In that 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that such medical opinions expressed 
in terms of "may" also implies "may" or "may not" and are too 
speculative to establish a plausible claim by themselves.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (Medical opinions 
employing the phrase "may" or "may not" are speculative. . . 
).  Here, the Board finds that for the reasons previously 
discussed, the opinion rendered by the VA examiner in April 
2001 is to be accorded greater weight in adjudicating the 
veteran's claim for service connection.

The Board emphasizes that the veteran's personal belief that 
his diverticulitis began in or is related to service is not 
competent medical evidence needed to establish service 
connection for the disease.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Although the veteran is competent to 
describe any symptoms he may have experienced in service and 
thereafter, as a lay person not trained or educated in 
medicine, he is not competent to offer any opinion as to the 
correct diagnosis for the symptoms or as to any relationship 
the diagnosis may have to service.  Id.

As there is no medical or lay evidence linking the veteran's 
service-connected irritable bowel syndrome and 
diverticulitis, or evidence that the veteran's diverticulitis 
was incurred during service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for diverticulitis.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for diverticulitis, status 
post resection of the large intestine, to include as 
secondary to service-connected irritable bowel syndrome is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



